In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-3091
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

PAIGE DAVIS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Southern District of Illinois.
          No. 3:21-cr-30036 — Stephen P. McGlynn, Judge.
                     ____________________

     ARGUED MAY 27, 2022 — DECIDED AUGUST 11, 2022
                ____________________

   Before ST. EVE, KIRSCH, and JACKSON-AKIWUMI, Circuit
Judges.
    KIRSCH, Circuit Judge. Police arrested Paige Davis, a con-
victed felon, on a state warrant for three counts of aggravated
battery by discharge of a ﬁrearm, just outside of his residence
and then entered his house without a warrant. Police con-
ducted a limited sweep of the home and a later consensual
search. The oﬃcers recovered a .22 caliber riﬂe which led to
Davis being charged with illegally possessing a ﬁrearm in
2                                                  No. 21-3091

violation of 18 U.S.C. § 922(g)(1). Davis moved to suppress the
riﬂe on the basis that no valid exception to the warrant re-
quirement justiﬁed the initial entry and then the later search.
The district court denied Davis’s motion based on the undis-
puted facts in the record, ﬁnding that the sweep and search
were justiﬁed by three separate exceptions to the warrant re-
quirement—a protective sweep following Davis’s arrest, exi-
gent circumstances because a child was in the home at the
time of the arrest, and the voluntary consent to search by Da-
vis’s housemate, Antionette Ewing-Jimerson. Davis then pled
guilty and reserved his right to appeal the denial of his mo-
tion.
    On appeal, Davis argues that the sweep and search were
not justiﬁed under any of the exceptions identiﬁed by the dis-
trict court. We disagree, at least as to consent. Davis does not
dispute the fact that Ewing-Jimerson’s consent was voluntary,
and the undisputed facts show that her consent was not
tainted by the initial entry into the house, so suppression is
unwarranted.
                               I
    The facts are undisputed and based largely on the police
report from the day of the arrest, upon which both parties re-
lied. Paige Davis is a convicted felon with an extensive history
of violent crimes, including aggravated battery of a peace of-
ﬁcer. In October 2020, Davis was charged with three counts of
aggravated battery by discharge of a ﬁrearm in violation of
720 Ill. Comp. Stat. 5/12-3.05(e)(1), and a state arrest warrant
was issued. Two months later, members of the U.S. Marshals
Great Lakes Regional Fugitive Task Force learned Davis’s
whereabouts and arrested him just outside the front door of
No. 21-3091                                                   3

his residence, as he was opening the door and stepping out to
walk his dog.
   While being arrested, Davis told the oﬃcers that there
were children in the house. Oﬃcers then entered the house to
conduct a limited sweep of areas where a person could be hid-
ing, ﬁnding an eight-year-old child and a nineteen-year-old
(whom Davis may have understood to be a child). During the
sweep of the house, an oﬃcer observed a .22 caliber riﬂe
standing upright in plain view in an open bedroom closet.
    About 45 minutes later, well after the sweep had con-
cluded, Antionette Ewing-Jimerson, a woman with whom Da-
vis was living and the owner of the house, arrived home. Of-
ﬁcers were still at the scene when she arrived. Ewing-Jimer-
son gave the oﬃcers oral and written consent to search the
home, acknowledging that she had been advised of her rights
pertaining to the search. The district court found that she was
not detained during the discussion and gave her consent
“without threats or promise of any kind.” She talked with the
oﬃcers during the search and volunteered information, in-
cluding where Davis slept and his relationship to her. Davis,
who was outside the house in custody and not present when
Ewing-Jimerson gave her consent, never objected to the
search.
    The district court denied Davis’s motion to suppress the
riﬂe, ﬁnding that the warrantless entry and search were justi-
ﬁed under three exceptions to the warrant requirement. First,
the court found that the initial entry was justiﬁed as a protec-
tive sweep because the lack of detail on the ages of the chil-
dren in the house suggested that a person inside the house
could be a threat to oﬃcer safety, who were just outside the
house. Second, the court found that entry was alternatively
4                                                     No. 21-3091

justiﬁed under the exigent circumstances exception because,
given that the ages of the children were not known, there was
a “compelling need to ensure the children’s safety immedi-
ately.” Finally, the court found that the subsequent search was
justiﬁed based on Ewing-Jimerson’s consent to search the res-
idence because her consent was voluntary and not tainted by
the initial entry, even if it were illegal.
                                II
    We review the district court’s denial of a motion to sup-
press under a mixed standard: legal conclusions de novo and
factual ﬁndings for clear error. United States v. Terry, 915 F.3d
1141, 1144 (7th Cir. 2019). The facts in this case are not dis-
puted, so our review is de novo. United States v. Conrad, 673
F.3d 728, 732 (7th Cir. 2012). Because we conclude that Ewing-
Jimerson’s valid consent justiﬁed the warrantless search, we
will start and end there.
    Warrantless entry is presumptively unreasonable under
the Fourth Amendment, see, e.g., United States v. McGill, 8
F.4th 617, 621 (7th Cir. 2021), so it is the government’s burden
to show, by a preponderance of the evidence, that the search
was reasonable under a valid exception to the warrant re-
quirement, Riley v. California, 573 U.S. 373, 382 (2014); United
States v. Basinski, 226 F.3d 829, 833 (7th Cir. 2000). In determin-
ing whether consent justiﬁes a warrantless search, we deter-
mine whether the consenting individual had authority to con-
sent to the searched spaces and whether her consent was vol-
untary. See United States v. Correa, 908 F.3d 208, 221–22 (7th
Cir. 2018).
   Davis does not dispute that Ewing-Jimerson, a co-resident
in the shared home, had authority to give consent to the
No. 21-3091                                                    5

spaces searched in this case, see Terry, 915 F.3d at 1145, and
he concedes that Ewing-Jimerson’s consent was voluntary,
see United States v. Thompson, 842 F.3d 1002, 1009–10 (7th Cir.
2016) (voluntariness is a question of fact). Rather, Davis ar-
gues that, even if voluntary, Ewing-Jimerson’s consent was
tainted by an initial, illegal entry. When the government jus-
tiﬁes a search after illegal entry based on voluntary consent,
the government must show that the illegal entry did not taint
that consent. United States v. Robeles-Ortega, 348 F.3d 679, 681
(7th Cir. 2003); Conrad, 673 F.3d at 732–33. Here, we can as-
sume without deciding that the initial entry was illegal, be-
cause even so, it did not taint Ewing-Jimerson’s subsequent
consent.
    Whether consent was tainted is a question of attenua-
tion—was the voluntary consent “obtained by exploitation
of” the preceding Fourth Amendment violation, Brown v. Illi-
nois, 422 U.S. 590, 603 (1975), “or instead by means suﬃciently
distinguishable to be purged of the primary taint,” Robeles-Or-
tega, 348 F.3d at 681? To decide whether voluntary consent
was suﬃciently attenuated, we use a multi-factor balancing
test, “including (1) the temporal proximity of the illegal entry
and the consent, (2) the presence of intervening circum-
stances, and, particularly, (3) the purpose and ﬂagrancy of the
oﬃcial misconduct.” Id. (citing Brown, 422 U.S. at 603–04).
    The undisputed facts establish that Ewing-Jimerson’s vol-
untary consent was suﬃciently attenuated from the initial en-
try. First, Davis concedes that 45 minutes passed between the
initial entry and Ewing-Jimerson’s voluntary consent. Forty-
ﬁve minutes is more than suﬃcient time to support attenua-
tion. See United States v. Pineda-Buenaventura, 622 F.3d 761, 776
(7th Cir. 2010) (forty-ﬁve minutes suﬃciently attenuated);
6                                                  No. 21-3091

United States v. Parker, 469 F.3d 1074, 1078 (7th Cir. 2006) (“a
matter of minutes” suﬃcient). Second, it is undisputed that
Ewing-Jimerson was absent from the scene during the initial
entry and ﬁrst arrived long after the initial sweep was over.
Her arrival long after the initial entry was a clear intervening
circumstance severing any causal connection between an ille-
gal search and subsequent consent. See Robeles-Ortega, 348
F.3d at 682 (characterizing such a case where the consenting
individual “was not even at home when the illegal entry was
made, and therefore the force and nature of the intrusion
would not have tainted his consent”). Although Davis argues
that the ongoing police presence and control of the scene at
the time Ewing-Jimerson arrived negates the eﬀect of her ar-
riving after the sweep had long been completed, the “mere
presence” of oﬃcers outside of the house is not enough from
which to ﬁnd an illegal entry tainted a (as Davis concedes)
voluntary search. United States v. Valencia, 913 F.2d 378, 382
(7th Cir. 1990).
    But we do not close our attenuation inquiry without care-
ful scrutiny of the “most important” factor—the purpose and
ﬂagrancy of the oﬃcial misconduct, Conrad, 673 F.3d at 735,
because with voluntariness conceded, our critical inquiry piv-
ots from the consenting individual to whether law enforce-
ment acted in bad faith. This inquiry matters because we do
not employ the exclusionary rule when “suppression would
do nothing to deter police misconduct.” Davis v. United States,
564 U.S. 229, 232 (2011). We have previously cautioned courts
that losing sight of this “fundamental notion” allows guilty
people to go free due to an irrelevant bungle on the part of
law enforcement. United States v. Carter, 573 F.3d 418, 422 (7th
Cir. 2009) (citation omitted); see also Davis, 564 U.S. at 236
(stating the well-settled principle that suppression of
No. 21-3091                                                    7

evidence is not a Fourth Amendment right nor a remedy for
a Fourth Amendment violation). Rather, we employ the ex-
clusionary rule to ensure the proper incentives are in place for
law enforcement to deter “intentional conduct that was pa-
tently unconstitutional.” Herring v. United States, 555 U.S. 135,
143 (2009); see also Davis, 564 U.S. at 231–32 (referring to the
exclusionary rule as a “deterrent sanction” on the prosecu-
tion), id. at 236‒37 (“The rule’s sole purpose, we have repeat-
edly held, is to deter future Fourth Amendment violations.”).
By examining the purpose of the oﬃcial misconduct, we en-
sure that “wanton and purposeful … Fourth Amendment vi-
olation[s]” cannot simply be excused by subsequent voluntar-
iness. Brown, 422 U.S. at 602–03.
    The only misconduct Davis alleges is the oﬃcers’ decision
to initially enter the house without a warrant, arguing the
sweep lacked suﬃcient legal basis and disturbed two mem-
bers of the household. While we decline to decide whether the
government met its burden to prove that entry was justiﬁed
as a protective sweep or by exigent circumstances, the gov-
ernment has met its burden to show that the oﬃcers had
good-faith reasons to go into the home and conduct a limited
sweep for individuals who might cause harm to the oﬃcers
or to themselves. When the oﬃcers went into the home, they
were aware from the warrant that Davis had allegedly re-
cently used a ﬁrearm and that other individuals of unknown
ages were in the house. The sweep was undisputedly very
limited. It was conducted in a nonaggressive manner and was
limited to areas where a person could be hiding. The oﬃcers
did not search any enclosed areas such as drawers or cabinets
and allowed two individuals who were in the residence to get
dressed and step outside without incident. See Conrad, 673
F.3d at 736 (ﬁnding consent was not tainted even though
8                                                   No. 21-3091

police initially entered the curtilage of a home illegally, when
the police behavior was “professional” inside the home, and
they did not enter it as a “ﬁshing expedition”). The oﬃcers
were looking only for individuals who could harm the oﬃcers
located just outside the home or could harm themselves if left
alone in the house. Furthermore, the arrest occurred in very
close proximity to and just outside the front entryway to the
home. Finally, we note, even though our review is de novo,
that the district judge concluded that not only did the oﬃcers
not act in bad faith, but that based on what they knew at the
time, a protective sweep was warranted. To reverse based on
a ﬁnding of a purposeful and ﬂagrant violation of Davis’s
rights would suggest that we ﬁnd the district judge’s conclu-
sion wildly oﬀ the mark, and we have no facts which suggest
that. There is simply nothing to support ﬁnding Ewing-Jimer-
son’s voluntary consent was tainted by the initial entry, even
if that entry was illegal.
    The dissent reasons that the attenuation exception does
not apply because the riﬂe was ﬁrst observed during the ini-
tial sweep, not the consensual search. But the attenuation ex-
ception applies regardless of whether the riﬂe was ﬁrst ob-
served in the initial sweep. See United States v. Liss, 103 F.3d
617 (7th Cir. 1997). In Liss, oﬃcers entered a barn to recover a
stolen motorcycle, observed a dried marijuana plant, and then
proceeded to search the barn without a warrant. Id. at 618‒19.
After leaving the barn, the oﬃcers obtained consent and a
warrant and went back to conduct a subsequent, lawful
search of the barn. Id. at 619. Liss moved to suppress all of the
evidence seized. Id. The district court denied the motion. Id.
On appeal, we ﬁrst assumed that all the evidence found in the
barn was obtained pursuant to an initial, unlawful search. Id.
at 620. But then we applied the attenuation exception to aﬃrm
No. 21-3091                                                    9

the district court based on the later, lawful search: “The exclu-
sionary rule does not require the exclusion of evidence when
the causal connection between the illegal police conduct and
the procurement of the evidence is so attenuated as to dissi-
pate the taint of the illegal action.” Id. (citation omitted and
cleaned up). There is no basis for the dissent’s rule that an of-
ﬁcer’s observation during an initial, illegal search of what
later may be seized as evidence during a subsequent, lawful
search requires us to pivot from the attenuation exception to
the inevitable discovery exception. In the dissent’s lead case
for this rule, United States v. Cooper, 24 F.4th 1086 (6th Cir.
2022), the evidence at issue was seized—not just observed—
during the initial, illegal search. See id. at 1095–96 (holding
that because “[t]he gun was seized during the initial unlawful
search, … inevitable discovery, not attenuation, is the right
tool for the job.”). So Cooper provides no support for the con-
clusion that observation alone renders the attenuation doc-
trine irrelevant.
    One last argument merits brief mention. Davis complains
that the oﬃcers did not seek his consent to search the resi-
dence but rather waited for Ewing-Jimerson to arrive home
and then obtained her consent to search the shared residence.
It’s well-settled that police may obtain valid consent from
someone with common authority over the shared premises
when the defendant is not present (even if he is nearby),
which is undisputed here. United States v. Matlock, 415 U.S.
164, 166, 177 (1974); see also United States v. Witzlib, 796 F.3d
799, 802 (7th Cir. 2015).
                                                      AFFIRMED
10                                                    No. 21-3091

    JACKSON-AKIWUMI, Circuit Judge, dissenting. The exclu-
sionary rule is “the principal judicial remedy to deter Fourth
Amendment violations.” Utah v. Strieff, 579 U.S. 232, 237
(2016) (citing Mapp v. Ohio, 367 U.S. 643, 655 (1961)). The rule
requires courts to exclude evidence obtained as a direct result
of an illegal action. Id. It also requires courts to suppress so-
called “fruit of the poisonous tree”—that is, evidence discov-
ered later but derived from the illegal action. Id. The attenua-
tion test from Brown v. Illinois, 422 U.S. 590 (1975), applies only
to the latter type of evidence—again, evidence discovered
later but derived from an earlier, illegal action. This appeal
does not involve the type of secondary fruit to which Brown’s
attenuation test applies. I therefore cannot join my colleagues
in using the test to resolve Paige Davis’s appeal.
    The police officers in this case conducted two searches.
First, they entered and searched Davis’s home during a “pro-
tective sweep” (this is the search the majority opinion as-
sumes without deciding was illegal). Second, officers
searched Davis’s home again once they obtained consent
from the homeowner. If Davis sought to suppress evidence
that officers discovered during the second search, then I would
apply the Brown attenuation test to determine whether the ev-
idence was admissible because the homeowner’s consent had
dissipated any taint from the earlier entry. But the parties
agree that officers discovered Davis’s rifle during the first
search. Accordingly, I would hold that the district court erred
when it assessed the homeowner’s consent in terms of atten-
uation. The homeowner’s consent was relevant, if at all, only
under the inevitable discovery doctrine. The record is too un-
developed, however, for us to affirm the district court’s ruling
based on the inevitable discovery doctrine. And because I am
No. 21-3091                                                      11

unpersuaded by the district court’s other justifications for ad-
mitting the rifle, I would vacate Davis’s conviction.
    A quick recap of the facts—almost all of which come from
a single incident report since there was no suppression hear-
ing: Officers went to Davis’s home to execute an arrest war-
rant. Davis bumped into them when he stepped outside to
walk his dog. He immediately surrendered without incident.
Despite having already arrested Davis—the sole reason offic-
ers were at the scene—officers conducted a “protective
sweep” inside the house and discovered a rifle. About 45
minutes later, homeowner Antionette Ewing-Jimerson ar-
rived and spoke with the same officers, who asked for her
consent to enter the house again. According to the district
court’s characterization of events, officers then seized the rifle
that they had discovered during their prior search.
   Because officers had already discovered the rifle during
their initial search, the district court erred when it applied
Brown’s attenuation test to Ewing-Jimerson’s consent. To ex-
plain why, I start with a review of the exclusionary rule and
some of its exceptions.
    The exclusionary rule prohibits the introduction of two
broad types of evidence. First, it bars “primary evidence ob-
tained as a direct result of an illegal search or seizure.” Strieff,
579 U.S. at 237 (quoting Segura v. United States, 468 U.S. 796,
804 (1984)). Second, it bars derivative evidence that is “ac-
quired as an indirect result of the unlawful search, up to the
point at which the connection with the unlawful search be-
comes ‘so attenuated as to dissipate the taint.’” Murray v.
United States, 487 U.S. 533, 536–37 (1988) (citations omitted).
As the majority opinion emphasizes, however, the exclusion-
ary rule is not meant to punish past sins; the rule’s only
12                                                   No. 21-3091

purpose is to deter future misconduct. Davis v. United States,
564 U.S. 229, 232 (2011). When excluding evidence would not
further the goal of deterrence, the Supreme Court created ex-
ceptions to the exclusionary rule so that it does not apply.
Three of the exceptions “involve the causal relationship be-
tween the unconstitutional act and the discovery of evi-
dence.” Strieff, 579 U.S. at 238 (citations omitted). Those three
exceptions are: (1) the inevitable discovery doctrine, which
applies when evidence would have been discovered even
without the unconstitutional act; (2) the independent source
doctrine, which allows the admission of evidence obtained in
an unlawful search if officers also acquired it from another,
lawful source; and (3) the attenuation doctrine, which applies
when the connection between the discovery of evidence and
the illegal act is remote or has been interrupted by intervening
circumstances. Id.
    One difference between these three exceptions is the type
of evidence at issue. Whereas the inevitable discovery or in-
dependent source exceptions can save from exclusion any ev-
idence connected to an illegal search—direct or derivative—
the attenuation doctrine concerns only evidence indirectly de-
rived from the illegal search—or, as our sister circuit calls it,
“secondary fruits.” United States v. Cooper, 24 F.4th 1086, 1093,
1095–96 (6th Cir. 2022); see also Brown, 422 U.S. at 601–02 (eval-
uating derivative evidence); United States v. Conrad, 673 F.3d
728, 732 (7th Cir. 2012) (same); United States v. Robeles-Ortega,
348 F.3d 679, 681 (7th Cir. 2003) (same). This is because the
whole point of the attenuation doctrine is to assess whether
secondary fruit has fallen so far away from the poisonous tree
that a policy of deterrence no longer applies. See Conrad, 673
F.3d at 732. See also Orin S. Kerr, GOOD FAITH, NEW LAW, AND
THE SCOPE OF THE EXCLUSIONARY RULE, 99 Geo. L.J. 1077, 1099
No. 21-3091                                                            13

(2011) (comparing doctrine to proximate cause); Cooper, 24
F.4th at 1092 (same). Indeed, the Brown attenuation test pre-
supposes that the challenged evidence was not discovered
during an illegal search. Courts applying the test focus on the
gap between an illegal action and the discovery of evidence
by considering, among other things, how much time has
elapsed and any intervening circumstances. Robeles-Ortega,
348 F.3d at 681 (citing Brown, 422 U.S. at 603–04). And they do
so to answer the ultimate question of whether the discovery
of the challenged evidence was “sufficiently distinguishable”
from the illegal action. Brown, 422 U.S. at 599.
    This case does not involve secondary fruits: Police had al-
ready discovered Davis’s rifle when they sought Ewing-Jim-
erson’s consent for a second search. Accordingly, the district
court erred when it applied the attenuation doctrine.
See Cooper, 24 F.4th at 1095–96 (holding that district court
erred by applying attenuation test when homeowner con-
sented to a second search but the challenged evidence was
discovered during earlier, illegal search). 1 Even if the district
court were correct that Ewing-Jimerson’s consent was free of
any taint, that finding would show only that the causal link
was too remote to justify suppression of any evidence found
during the second, consensual search. See id. at 1095 (citing
Strieff, 579 U.S. at 238). But according to the incident report,
the only evidence discovered during the second search were



1 The majority opinion emphasizes that in Cooper, the police both discov-
ered and seized the contraband during the initial illegal search. But the
Sixth Circuit emphasized that the attenuation doctrine would be relevant,
if at all, only to “any evidence found during the consent search.” Cooper,
24 F.4th at 1095.
14                                                           No. 21-3091

items confirming Davis lived at the home—his clothes, wallet,
and bank card—none of which Davis sought to suppress.
    The only way that Ewing-Jimerson’s consent could possi-
bly be relevant to the discovery of the rifle during the initial
sweep is as an application of the inevitable discovery doc-
trine. See Cooper 24 F.4th at 1093-94 (explaining that district
court should have used inevitable discovery doctrine to as-
sess retroactive consent to search). Discovery of the rifle was
inevitable, the argument would go, because police would
have sought Ewing-Jimerson’s consent to search the house re-
gardless of whether they did the earlier sweep. But the gov-
ernment—which has the burden of establishing that officers’
warrantless entry was reasonable, United States v. Basinski, 226
F.3d 829, 833 (7th Cir. 2000)—did not raise an inevitable dis-
covery argument here or in the district court. And based on
the undeveloped record before us (recall there was no sup-
pression hearing), it is not clear whether the officers would
have sought Ewing-Jimerson’s consent for a second search
had they not already been aware of the rifle. 2 See United States
v. Rosario, 5 F.4th 706, 713 (7th Cir. 2021) (quoting United States
v. Marrocco, 578 F.3d 627, 637–38 (7th Cir. 2009)) (for inevitable


2 Indeed, the facts surrounding Ewing-Jimerson’s consent are particularly

muddled. In the district court, the government conceded that officers told
Ewing-Jimerson about the rifle as one reason why they wanted her con-
sent to search the house again. But this fact was not mentioned by the dis-
trict court and does not appear in the police report from the day of the
arrest, which is the only piece of evidence in the record. And neither party
mentions this discrepancy on appeal. I find this fact concerning because it
is well established that police cannot exploit illegally obtained knowledge
to coerce consent. United States v. Liss, 103 F.3d 617, 621 (7th Cir. 1997).
Nonetheless, Davis does not raise the issue on appeal, and it does not
change my overall conclusion.
No. 21-3091                                                                15

discovery to apply, “Government must demonstrate that it
would have conducted a lawful search absent the challenged
conduct”). We thus cannot say whether an inevitable discov-
ery argument would have been successful.
    In my view, the majority opinion errs just as the district
court did in applying the attenuation doctrine. To be clear, I
do not quibble with my colleagues’ decision to address atten-
uation; the parties have framed this case in terms of the atten-
uation doctrine. But under these facts, any attenuation argu-
ment must fail. This is because, contrary to what the majority
opinion expresses, our goal under the Brown test is not to de-
termine whether police obtained Ewing-Jimerson’s consent
through sufficiently attenuated means. Ante at 5. Rather, we
must consider whether the rifle—that is, “the evidence to
which instant objection is made”—is a product of the initial
illegal entry or of some other, sufficiently distinguishable
means. Id.; See also Robeles-Ortega, 348 F.3d at 681 (collecting
cases). On this record, even if Ewing-Jimerson’s consent was
sufficiently attenuated, I see no basis to characterize the rifle
as a product of her consent. Police undisputedly found the ri-
fle during the first search.
   I also see no significance in the district court’s implied
finding that police waited to seize the rifle during the second
search. 3 Our concern is with how authorities discovered the


3 The district court here characterized the rifle as having been seized dur-
ing the second, consensual search, but the underlying police report is am-
biguous as to when the rifle was seized. An alternative reading of the re-
port is that police seized the rifle during the initial sweep and did not seek
Ewing-Jimerson’s consent until after the rifle was already in police cus-
tody. Nonetheless, Davis does not challenge the district court’s
16                                                            No. 21-3091

rifle, not how they seized it. “The attenuation doctrine evalu-
ates the causal link between the government’s unlawful act
and the discovery of evidence.” Strieff, 579 U.S. at 238 (empha-
sis added). And in every attenuation case cited by the major-
ity opinion, the government sought to introduce derivative
evidence that authorities had discovered during a subsequent
investigation marked by intervening circumstances. 4 The ma-
jority opinion cites no authority by which officers can rely on
the attenuation doctrine to seize evidence that they had al-
ready discovered during an earlier illegal action. 5 Nor have I


characterization of events, and so we operate under the assumption that
officers waited to grab the rifle during the second search. Thus, I do not
read the majority opinion as holding that the rifle would have been ad-
missible even if Ewing-Jimerson’s consent came after both the discovery
and seizure of the rifle.
4 See Conrad, 673 F.3d at 731 (evidence from consensual search of apart-
ment two hours after illegal search of different apartment); United States v.
Pineda-Buenaventura, 622 F.3d 761, 775 (7th Cir. 2010) (officers searched
wrong apartment but stopped before evidence was found, then resumed
search and found evidence after obtaining consent); United States v. Carter,
573 F.3d 418, 421–22 (7th Cir. 2009) (fruits of follow-up investigation after
police learned defendant’s identity during an illegal search); United States
v. Parker, 469 F.3d 1074, 1076 (7th Cir. 2006) (evidence found during con-
sensual search following illegal arrest); Robeles-Ortega, 348 F.3d at 680–81
(evidence found during consensual search following illegal entry); United
States v. Valencia, 913 F.2d 378, 382 (7th Cir. 1990) (evidence found during
consensual search following illegal entry); Brown, 422 U.S. 596–97 (miran-
dized statements following illegal arrest).
5 The majority opinion cites Liss as authority that the attenuation exception

applies regardless of whether evidence was discovered during the illegal
action. But in Liss, our court did not apply the attenuation doctrine to ad-
mit the marijuana or any other evidence discovered during the initial
search of Liss’s barn; the only evidence at issue was different
No. 21-3091                                                              17

found any. To the contrary, we have instructed courts to sup-
press evidence under facts similar to this case. See Liss, 103
F.3d at 621 (citing United States v. Gillespie, 650 F.2d 127, 129
(7th Cir. 1981)) (noting that evidence initially discovered dur-
ing illegal search of defendant’s home must be suppressed
when seized during later search to which defendant con-
sented).
    The majority opinion’s reliance on consent as justification
for admitting the rifle evidence means that the majority opin-
ion did not need to address the district court’s analysis of the
protective-sweep and exigent-circumstances justifications for
the officers’ initial warrantless search. But if we reached those
grounds, I would conclude that the district court erred there
too. The district court reasoned that Davis’s statement that

contraband—methamphetamine and firearms—found in Liss’s house
during a subsequent consensual search. Liss, 103 F.3d at 618–19. Our court
considered the marijuana observed in Liss’s barn only as part of its analy-
sis of whether “the evidence obtained during the written-consent search
must be suppressed.” Id. at 620; see also id. at 622 (concluding that “the
written-consent search was not tainted by the prior illegal search of the
barn”). Because the illegal search did not taint the consensual search, our
court determined that a subsequent search warrant based on both the ille-
gal evidence and the consensual evidence was also valid. Id. at 622. But
our court’s approval of that warrant does not equate, as the majority opin-
ion suggests, to a holding that evidence discovered during the initial ille-
gal search was admissible. Liss was not even charged for the marijuana
discovered during the first search; the grand jury indicted him only for
possession of methamphetamine and illegal firearms. Id. at 619. So our
court did not need to decide whether the marijuana was admissible, only
whether it tainted the subsequent consensual search of Liss’s house that
was the source of the methamphetamine and firearms underlying the in-
dictment. Indeed, the district court ruled that any illegally discovered ev-
idence should be suppressed—regardless of latter consent—and the gov-
ernment did not challenge that ruling on appeal. Id. at 619.
18                                                   No. 21-3091

there were children in the house justified a protective sweep
because officers “were not given any reason to believe that
those inside the home did not pose a threat.” But that reason-
ing gets the standard backwards; the court impermissibly
shifted to Davis the government’s burden to cite “specific and
articulable facts” suggesting that someone in the house posed
a danger. Maryland v. Buie, 494 U.S. 325, 337 (1990). The court
made a similar error when it reasoned that Davis created an
exigency when he told officers that “children” were inside the
house but “did not give the ages of the children inside the
home nor state whether they could be exposed to any safety
hazards.” Again, the burden was on the government to point
to some affirmative sign that would cause a reasonable officer
to believe that an emergency justified an immediate warrant-
less entry. Lange v. California, 141 S. Ct. 2011, 2017 (2021);
United States v. Delgado, 701 F.3d 1161, 1165 (7th Cir. 2012). All
the officers knew was that Davis, when they asked, confirmed
the presence of children. Any assumption about the ages of
the children or whether they were unattended would have
been based on speculation.
    In sum, none of the three justifications provided by the
district court supported the admission of the rifle or any other
evidence that officers discovered during the initial warrant-
less entry into Davis’s home. So unless some other exception
to the exclusionary rule applies, the rifle should have been
suppressed. In my view, the most applicable exception would
have been the inevitable discovery doctrine, not the attenua-
tion doctrine, but the record is too undeveloped for us to ap-
ply the inevitable discovery doctrine on appeal. For these rea-
sons, I respectfully dissent.